Citation Nr: 0218344	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  00-12 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

This veteran had active service from February 1974 to 
February 1978.  

This matter comes to the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles, 
California Regional Office (RO).

The veteran was scheduled for a hearing before a Member of 
the Board on November 20, 2002.  However, the Board notes 
that the veteran failed to appear for his scheduled 
hearing without presenting evidence of good cause.  Thus, 
the Board has proceeded as if such request had been 
withdrawn by the veteran.  38 C.F.R. § 20.702(d) (2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
decision of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not engage in combat with the enemy in 
service.

3.  There is no credible supporting evidence in this case 
to corroborate that the claimed in-service stressors 
occurred.

4.  The diagnosis of PTSD is not based on any verified, 
credible stressor from the veteran's active service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 1991 & Supp. 2002).  The law applies to all 
claims filed on or after the date of its enactment or, as 
in this case, filed before the date of enactment and not 
yet subject to a final decision as of that date because of 
an appeal filed which abated the finality of the decision 
appealed.  38 U.S.C.A. § 5107, Note (West Supp. 2002).  In 
addition, VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)) (2002).  

Review of the claims folder in this case reveals 
compliance with the statutory and regulatory provisions.  
That is, by way of the April 1999 rating decision, the 
notice of the same in April 1999, the statement of the 
case (SOC) dated in May 2000, the letter regarding the 
VCAA in August 2001, and the supplemental statement of the 
case (SSOC) dated in June 2002, the RO provided the 
veteran with the applicable law and regulations and gave 
adequate notice as to the evidence needed to substantiate 
his claims.  In addition, the August 2001 letter explained 
the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of the parties 
to secure evidence, and asked the veteran to submit or 
authorize VA to obtain outstanding evidence relevant to 
the appeal.  Thus, the Board is satisfied that the RO has 
duty provided all notice as required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured 
1998 VA outpatient records and obtained a VA examination 
report dated in August 1998 and has attempted to develop 
the veteran's claim by sending a request to U. S. Armed 
Services Center for Research of Unit Records (USASCRUR) in 
August 2001.  The RO received responses from USASCRUR in 
January and June 2002.  The veteran has not authorized VA 
to obtain any additional evidence.  The Board finds that 
the duty to assist the veteran with the development of his 
claim is satisfied.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual Background

Service personnel records reveal that the veteran enlisted 
in the U.S. Navy in February 1974 in a fireman 
apprenticeship program.  He commenced a tour of sea duty 
on the USS Graham in June 1974 during which time he was 
trained as a barber.  He commenced another tour of duty in 
August 1976 aboard the USS America.  The DD Form 214 does 
not indicate any combat awards or any combat service.  

The veteran's service medical records reveal no complaints 
or pertinent notations on enlistment examination in 
January 1974.  In a clinical record dated in August 1974, 
he reported to sickbay with complaints of nervousness and 
depression.  The examiner diagnosed possible immature 
reaction to shipboard environment.  In November 1975 
records, while the veteran was aboard the USS Graham, he 
did report to the Naples, Italy hospital, but for symptoms 
unrelated to this claim.  

In March 1998, the veteran submitted his claim for service 
connection for PTSD.  In VA medical records extending from 
January to March 1998, a diagnosis of PTSD is noted.  The 
veteran reported a history of nightmares on and off again 
for a period of 20 years, with increasing depression over 
the prior two months.  The veteran also reported that he 
had felt depressed since childhood and had issues stemming 
from alcohol abuse and Vietnam.  In particular, the 
veteran stated that he had been active in covert 
operations from 1973 to 1975 and was stationed in Naples, 
Italy.  He also reported that he was not allowed to 
specify any details of his activities because they were 
classified.  The veteran was drinking heavily during that 
period of time and did not remember the names of other 
officers or comrades, or even the details of specific 
events during his time in Vietnam.  He did recall that he 
killed American soldiers, Vietnamese children, and 
civilians as part of his classified military operations.  
A diagnosis of PTSD was given.  

In support of his service connection claim, the veteran 
provided a stressor statement in April 1998.  He stated 
that he witnessed the killing of his friend sometime 
between October 1975 and March 1976 while aboard the USS 
Graham.  He reported that the incident occurred when they 
were in Naples, Italy.  He was waiting on a corner near 
the apartment where they lived for his friend (roommate) 
to pick him up and take him to the base.  He stated that a 
speeding car hit his friend.  The veteran noted that his 
friend was bleeding profusely, and the veteran 
administered pressure to stop the bleeding from various 
wounds.  The veteran stated that his friend was in extreme 
pain, crying and screaming until he passed out, and that 
his friend died several days later.  

The veteran indicated that he would need to know if any of 
the records relative to that period were "declassified" 
before he could provide further details.  He reported that 
after his friend's death, he began to drink heavily and 
use drugs to suppress the nightmares and recollection of 
events.  The veteran also noted that he had day flashes 
and would pull over on the side of the road until they 
passed.  He reported that he was also involved in a highly 
classified NATO Enforcement and Extraction Team and 
continued to have nightmares about his combat experiences 
while associated with that team.  

On VA examination in August 1998, the veteran recited the 
car accident in service and described severe nightmares, 
guilt, flashbacks, irritability, violent and paranoid 
thoughts, and isolation.  He described day flashes due 
more to combat experiences and stated that he responded 
badly to helicopters.  The veteran recited his military 
experiences as heavily involved in enemy fire during 
combat as part of the NATO Enforcement and Extraction 
Team.  He indicated that his missions were classified, and 
he could not discuss them specifically.  The examiner 
noted that in a progress note dated in March 1998, the 
veteran had described killing American soldiers, 
Vietnamese children, and civilians as part of his team's 
operation.  The veteran also reported the car accident 
that killed his friend sometime in late 1975 or early 1976 
while stationed in Italy.  He reported that after that 
incident, he no longer wanted to be around people.  At the 
time of the examination, the veteran reported that he had 
never been married, was self-employed and worked alone, 
and had a long-term relationship ten years earlier that 
lasted for five years.  

The veteran reported that he used to abuse alcohol and 
drugs in the late 1960s and was treated in the early 
1980s.  He has been clean since 1981.  The veteran 
indicated at the time of examination that he was being 
treated for his psychiatric disorder.  He was insistent 
during the examination that he could not discuss his 
operations with the NATO Enforcement and Extraction Team 
because they were classified.  The examiner noted that the 
veteran had insisted that his claim not be based on his 
NATO experiences.  The veteran was diagnosed with PTSD.  
The examiner stated that the veteran met the full criteria 
for his diagnosis of PTSD based on recurring nightmares 
and sleep disturbances, recurring and intrusive thoughts 
of the event, flashbacks and diminished interest in 
significant activities, a detachment from others, 
restricted range of affect, feelings of guilt, problems 
with concentration, and exaggerated response to 
helicopters.  The examiner noted that although the veteran 
expressed that he wanted to restrict the service 
connection claim for PTSD to the car accident and not 
bring in the NATO experiences, it was difficult to 
ascertain the exact origin of some of the symptoms.  The 
examiner stated that the car accident qualified as a 
traumatic event.  

In March 1999, the National Personnel Records Center 
(NPRC) verified that the veteran did not have service in 
Vietnam.  

In letters dated in January and June 2002, the RO 
contacted the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) to request verification of the 
alleged incident in service.  The director of USASCRUR 
responded and sent relevant documents.  Essentially, the 
director stated that the deck logs corresponding to the 
dates and events contended by the veteran did not document 
the purported accident.  Further, the director noted that 
the 1975 command history was not available.  The attached 
document from the USS Graham County Naval Historical 
Center contains a summary of operations, of which the 
accident in 1975 is not listed.  Also, the director noted 
that the veteran's claim had been coordinated with the 
Naval Personnel Command Casualty Assistance Branch, 
indicating that there was no casualty report for the 
veteran's comrade.  

Pertinent Law and Regulations

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp 2002); 38 C.F.R. § 3.303 (2002).

The regulation governing service connection for PTSD was 
revised in June 1999, after the veteran's claim was filed 
in this case and after the April 1999 rating decision from 
which this appeal arises was issued.  Compare 38 C.F.R. 
§ 3.304(f) (1998), with 38 C.F.R. § 3.304(f) (1999).  
However, the revisions were made effective from March 
1997, the date that the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in Cohen v. 
Brown on which the revisions to the regulation were based.  
Cohen, 10 Vet App. 128 (1997).  Thus, the revised version 
of the regulation is the version applicable in this case 
because the judicial decision on which the revisions were 
based was issued prior to the veteran's having filed his 
claim in this case.  See Brewer v. West, 11 Vet. App. 228, 
233-234 (1998), citing Harper v. Virginia Dept. of 
Taxation, 509 U.S. 86, 96, 113 S.Ct. 2510, 2517 (1993) 
("rule of federal law, once announced and applied to the 
parties to the controversy, must be given full retroactive 
effect by all courts adjudicating federal law"); cf. 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(holding that, where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should 
and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise).  The RO correctly 
provided the veteran with notice of the revised version of 
the regulation in the May 2000 statement of the case.

The revised version of section 3.304(f) provides that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2002).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(1) (2002).

The phrase, "engaged in combat with the enemy", requires 
that a veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile 
unit or instrumentality.  VAOPGCPREC 12-99 at para. 4 
(Oct. 18, 1999).  This definition does not apply to 
veterans who served in a general "combat area" or "combat 
zone," but did not themselves engage in combat with the 
enemy.  Id. at para. 3.  The determination as to whether a 
veteran "engaged in combat with the enemy" must be made on 
a case-by-case basis based on the facts of each case.  Id. 
at para. 6.  Any evidence that is probative of the issue 
of whether a veteran engaged in combat may be used by a 
veteran to support a veteran's assertion that he was 
engaged in combat.  Id. at para. 11.  The benefit of the 
doubt rule applies to determinations of whether a veteran 
engaged in combat with the enemy.  If there is a balance 
of positive and negative evidence, the issue must then be 
resolved in the veteran's favor.  Id. at 14; see 38 
U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 Vet. 
App. 353, 359 (1998).

Where a current diagnosis of PTSD exists, the sufficiency 
of the claimed in-service stressor is presumed.  
Nevertheless, credible evidence that the claimed 
in-service stressor actually occurred is also required.  
Pentecost v. Principi, 16 Vet. App. 124, 126 (2002).  
Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  
Instead, the record must contain credible evidence that 
corroborates the veteran's testimony as to the occurrence 
of the claimed stressor.  Pentecost, 16 Vet. App. at 127.  
The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's 
service medical records.  Dizoglio v. Brown, 9 Vet. App. 
163 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107 (West Supp. 2002).

Analysis

The veteran claims entitlement to service connection for 
PTSD, alleging Vietnam service and combat experience when 
on missions for operations under a NATO team.  He contends 
that he engaged in covert missions while in Vietnam, but 
could not provide relative details because those 
operations were classified.  However, in this case, the 
Board notes that there is no verification by the service 
department that the veteran had service in Vietnam.  He 
did not receive any combat awards, his service records 
show that he was trained as a barber and fireman, and 
there certainly is no evidence that he was trained in any 
special forces to perform covert type operations.  To the 
contrary, the service department affirmatively noted that 
there was no evidence of service in Vietnam.  Accordingly, 
the Board finds that the veteran did not engage in combat 
with the enemy in service, and there simply is no evidence 
to substantiate combat-related stressors.  

Furthermore, the veteran maintains that his primary and 
most significant in-service stressor was non-combat 
related - it was the witnessing of the death of one of his 
friends, also his roommate and fellow comrade, during a 
car accident while stationed overseas.  He specifically 
indicated on VA examination in August 1998 that he did not 
want his combat experiences to be the basis for his claim; 
rather, it was the death of his friend with which he was 
involved that attributed to the later development of his 
PTSD and, as such, serves as the basis for the current 
appeal.  Nonetheless, the examiner remarked that it was 
not possible to separate the veteran's symptoms completely 
by one event over another, but that the "accident" in 
service constituted a traumatic event.  

As will be discussed below, the key issue in this case 
does not involve a medical question.  The question raised 
is whether the veteran has submitted credible supporting 
evidence of his reported stressor, that is the witnessing 
of the death of his friend.  As in this case, where the 
claimed stressor is not combat-related, the veteran's lay 
testimony alone is not enough to establish the occurrence 
of the alleged stressor.  Credible evidence of record must 
corroborate the veteran's statements regarding the claimed 
stressor.  38 C.F.R. § 3.304(f).  Medical outpatient 
records and VA examination results associated with the 
claims folder pertain to a diagnosis of and treatment for 
the veteran's PTSD.  However, those sorts of records are 
not the type of evidence (e.g., lay statements, service 
records, etc.) which provide corroborative support of an 
in-service stressor.

The Board notes that the veteran's stressor accounts 
associated with the record overall lack credibility.  
Additionally, the veteran did not provide exact dates and 
a consistent name (he provided several different 
spellings) of the individual allegedly involved in his 
stressful event, although he claimed that the individual 
who died was a close friend.  In general, the Board finds 
that the information provided by the veteran, standing 
alone, is not sufficient for verification, particularly 
where, as will be discussed in detail below, the veteran's 
reports with respect to this incident have been 
inconsistent, otherwise vague, and thus, lacking in 
credibility.  In general, the veteran has not submitted 
sufficient information for purposes of verification, in 
spite of being advised on multiple occasions of what kind 
of information was needed with respect to the stressors.  

In this particular case, the Board acknowledges that the 
RO extended multiple efforts to verify stressors and 
develop the veteran's claim based on his allegations of an 
in-service accident that resulted in the death of a fellow 
comrade.  In letters and deferred ratings for development 
commencing in April 1998 to June 2002, requests and 
responses concerning the veteran's contentions have been 
associated with the claims folder.  As noted above, in 
August 2001, the RO notified the veteran of the pertinent 
provisions of the VCAA.  The veteran was advised to submit 
credible evidence that his claimed in-service stressors 
occurred.  He was told which records pertaining to his 
claim had been obtained.  The RO asked the veteran to 
provide an accident report and where the same might have 
been reported, as well as evidence of any relationship 
between that incident and his current diagnosis.  The 
veteran to date has not provided the requested documents.  

Furthermore, and most significantly, the USASCRUR verified 
that there was nothing related to a motor vehicle accident 
in the time period and place reported by the veteran.  
While the veteran did serve overseas during the period of 
time that the purported accident took place, there are no 
service records verifying that the named individual was 
present and killed at that time.  Moreover, the veteran 
has been unable to provide the sort of detail required to 
warrant additional attempts at verifying said stressors.  
Thus, in this respect, the veteran's service connection 
claim fails for a lack of credible supporting evidence 
that the claimed service stressor actually occurred.  38 
C.F.R. § 3.304(f). 

The Board notes that the record contains current diagnoses 
of PTSD, including an opinion by the August 1998 VA 
examiner that the alleged car accident reported as an in-
service stressor constitutes a traumatic event.  
Notwithstanding, just because a physician accepted the 
veteran's description of his active service experiences as 
credible and diagnosed the veteran as suffering from PTSD 
does not mean the Board is required to grant service 
connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).  The Board is not required to accept a 
veteran's uncorroborated account of his service 
experiences.  Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

In light of the foregoing, the Board concludes the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when there is an 
approximate balance of the pertinent evidence, that simply 
does not apply under these factual circumstances.  See 
Gilbert, 1 Vet. App. at 49, 58.  Thus, the veteran's 
service connection claim for PTSD necessarily must be 
denied.  


ORDER

Entitlement to service connection for PTSD is denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

